Exhibit 10.37

AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made this
12th day of August, 2009 between Gregg Appliances, Inc., an Indiana corporation,
hhgregg, Inc., a Delaware corporation, and Jerry W. Throgmartin (the
“Executive”).

WHEREAS, Gregg Appliances, Inc. and Executive are parties to that certain
Employment Agreement dated as of October 19, 2004, as amended pursuant to an
Amendment to Employment Agreement dated as of April 12, 2007 between the parties
and hhgregg, Inc. and an Amendment No. 2 to Employment Agreement dated
December 29, 2008 (the “Employment Agreement”); and

WHEREAS, the parties wish to further amend the Employment Agreement effective as
of August 5, 2009 to reflect a change in Executive’s title;

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants herein contained, the parties hereby amend the Employment Agreement,
effective as of August 5, 2009, as follows:

1. Section 1(a) of the Employment Agreement shall be deleted and replaced with
the following:

(a) General. The Company hereby employs Executive, and Executive agrees, upon
the terms and conditions herein set forth, to serve as the Executive Chairman of
the Board of Directors of the Company. In such capacity, Executive shall perform
such duties as may be delineated in the by-laws of the Company, and such other
duties as may be assigned to Executive from time to time by the Board of
Directors of the Company. Executive shall also serve as Executive Chairman of
the Board of Directors of hhgregg, Inc. (“hhgregg”), and in such capacity shall
perform such duties as may be delineated in the by-laws of hhgregg, and such
other duties as may be assigned to Executive from time to time by the Board of
Directors of hhgregg.

2. Except as amended hereby, the terms and conditions of the Employment
Agreement shall continue unchanged and remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, hhgregg, Inc. and the Executive have executed
this Amendment effective as of the date above written.

 

GREGG APPLIANCES, INC. By:   /s/ Charlie Young Name:   Charlie Young Title:  
Chief Human Resources Officer Dated:   8/12/09 hhgregg, Inc. By:   /s/ Charlie
Young Name:   Charlie Young Title:   Chief Human Resources Officer Dated:  
8/12/09 EXECUTIVE   /s/ Jerry W. Throgmartin   Jerry W. Throgmartin Dated:  
8/12/09